        Case 2:18-cv-01188-TSZ Document 51 Filed 09/01/21 Page 1 of 1

                                                                             FILED
                    UNITED STATES COURT OF APPEALS                           SEP 1 2021

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




THE ERISA INDUSTRY COMMITTEE,                  No.    20-35472

              Plaintiff-Appellant,             D.C. No. 2:18-cv-01188-TSZ
                                               Western District of Washington,
 v.                                            Seattle

CITY OF SEATTLE,
                                               ORDER
              Defendant-Appellee.


Before: TASHIMA, RAWLINSON, and BYBEE, Circuit Judges.

      Judge Rawlinson voted to deny, and Judges Tashima and Bybee

recommended denying, the Petition for Rehearing En Banc.

      The full court has been advised of the Petition for Rehearing En Banc, and

no judge of the court has requested a vote.

      Appellant’s Petition for Rehearing En Banc, filed April 30, 2021, is

DENIED.
